The defendant's petition for certification to appeal from the Appellate Court, 176 Conn.App. 202, 169 A.3d 820 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly determine that the defendant waived the issue of whether the trial court was required to canvass him regarding his right to self-representation prior to February 23, 2012?"2. If the answer to the first question is no, did the trial court improperly fail to canvass the defendant regarding his right to self-representation prior to February 23, 2012?"3. Did the Appellate Court properly conclude that the trial court's February 23, 2012 canvass was sufficient and that the defendant effectively waived his right to counsel?"